                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION



 UNITED STATES OF AMERICA

 v.                                               CAUSE NO. 1:17CR68-LG-JCG-6
                                                CIVIL ACTION NO. 1:19CV250-LG

 MARCEL TREMAYNE GRAVES




  ORDER GRANTING MOTION TO VACATE, SET ASIDE, OR CORRECT
           SENTENCE PURSUANT TO 28 U.S.C. §2255

      BEFORE THE COURT is the [294] Motion Under 28 U.S.C. § 2255 to Vacate,

Set Aside, or Correct Sentence and supporting [306] Memorandum of Law by

Marcel Tremayne Graves. Graves filed his Motion on April 25, 2019. Graves then

requested – and the Court granted – multiple extensions of time in which to file a

supporting memorandum brief. He filed the Memorandum of Law on October 15,

2019, and the Government filed a Response on February 10, 2020. Having

considered these submissions, the record, and relevant law, the Court finds that

Graves’ 28 U.S.C. § 2255 Motion is well taken and that he is entitled to relief as set

out below.

      Marcel Tremayne Graves entered a plea of guilty a violation of 21 U.S.C. §

841(a)(1), possession with intent to distribute methamphetamine, a schedule II

controlled substance. On May 18, 2018, the Court sentenced Graves to a term of

imprisonment of 178 months, supervised release for 5 years, and a $10,000 fine.
This sentence was in the lower 25% of the applicable advisory guideline range (168-

210 months) yielded by a total offense level of 33 and a criminal history category of

III. In calculating Graves’ base offense level, the Court held him accountable for

582.1 grams of methamphetamine, triggering application of USSG § 2D1.1(c)(3) for

an offense involving at least 500 grams but less than 1.5 kilograms of

methamphetamine.

      In his § 2255 Motion, Graves makes several ineffective assistance of counsel

claims. Among them, that “counsel failed to object to the calculation error in

converting 12 ounces of additional methamphetamine for which he was held

responsible to 453 grams, when 12 ounces equals 336 grams.” The Government

concedes the error.

      A habeas petitioner must establish two elements to demonstrate that he

suffered constitutionally deficient assistance of counsel:

             First, the defendant must show that counsel’s
             performance was deficient. This requires showing that
             counsel made errors so serious that counsel was not
             functioning as the “counsel” guaranteed the defendant by
             the Sixth Amendment. Second, the defendant must show
             that the deficient performance prejudiced the defense.
             This requires showing that counsel’s errors were so
             serious as to deprive the defendant of a fair trial, a trial
             whose result is reliable. Unless a defendant makes both
             showings, it cannot be said that the conviction or . . .
             sentence resulted from a breakdown in the adversary
             process that renders the result unreliable.

Strickland v. Washington, 466 U.S. 668, 687 (1984).




                                         –2–
      The Presentence Investigation Report states that the 12 ounces of

methamphetamine attributable to Graves as relevant conduct was the equivalent of

453 grams of methamphetamine. This was clearly a mathematical error to which

Graves’ counsel did not object. There are 28 grams in 1 ounce, so 12 ounces equals

336 grams – not 453. Counsel’s apparent oversight prejudiced Graves because the

lesser value would have placed the total quantity of methamphetamine below 500

grams, resulting in a lower base offense level, lower total offense level, and lower

guideline range. The Government concedes as much. Because the appropriate

relief for any of these ineffective assistance of counsel claims is to vacate and set

aside the sentence, the Court need not address the additional claims.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the [294] Motion

Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence filed by Marcel

Tremayne Graves is GRANTED. Marcel Tremayne Graves’ sentence in this case is

hereby VACATED.

      IT IS FURTHER ORDERED AND ADJUDGED that the Federal Public

Defender is hereby appointed to represent the Defendant. The Probation Office

shall prepare an amended or supplemental PSI. The Defendant will remain in the

custody of the BOP pending further Order of the Court. A new sentencing hearing

will be scheduled by the Court after preparation of the PSI.

      IT IS FURTHER ORDERED AND ADJUDGED that The Federal Public

Defender is hereby appointed to represent the Defendant in this matter.




                                          –3–
      IT IS FURTHER ORDERED AND ADJUDGED that the [305] Motion to

Expand and Supplement the § 2255 Petition filed by Marcel Tremayne Graves is

MOOT.

      SO ORDERED AND ADJUDGED this the 6th day of March, 2020.

                                           s/   Louis Guirola, Jr.
                                           LOUIS GUIROLA, JR.
                                           UNITED STATES DISTRICT JUDGE




                                     –4–
